Citation Nr: 0731695	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-14 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for progressive 
weakness in both arms due to injury.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) and from a January 2005 rating determination of 
the Appeals Management Center (AMC) located in Washington. 
DC.  

With regard to the issue of an evaluation in excess of 10 
percent for hypertension, the Board notes that the matter was 
initially before the Board in October 2004 with the issue 
being entitlement to service connection for hypertension 
secondary to diabetes mellitus Type II associated with 
herbicide exposure.  At that time, the Board granted service 
connection for hypertension.  In conjunction with the Board 
decision, the AMC, in February 2005, granted service 
connection for hypertension and assigned a 10 percent 
disability evaluation effective April 5, 2001, the date of 
the veteran's request for service connection.  Thereafter, 
the veteran filed a notice of disagreement and perfected his 
appeal on this issue.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypertension is remanded to the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the veteran, bilateral 
arm weakness is of service origin.  




CONCLUSION OF LAW

Bilateral arm weakness was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran's service medical records are devoid of any 
complaints or findings of right or left arm weakness.  On the 
veteran's December 1970 service separation examination, 
normal findings were reported for the spine and upper 
extremities.  

There are also no reports or objective medical findings of 
left or right arm weakness in the years immediately following 
service.  

The veteran has indicated that while performing maintenance 
on a F4 Phantom jet at Da Nang Air Base, the base came under 
attack and he could not hear the sirens because he had ear 
plugs in his ears.  The veteran noted that he sensed 
something was wrong and looked up and saw people running for 
cover.  He reported that the jet he was working on had two 
1000 pound bombs on it and that he had to get away from it.  
He stated that he decided to jump from the aircraft rather 
than take the ladder in order to save time.  He noted falling 
from the top to the ground and landing on the concrete slab.  
The veteran indicated that he hit the back of his head and 
neck but managed to get safely inside a bunker.  He noted 
that he felt numbness down his right side, including his arm, 
the next day.  The sensation subsided shortly thereafter so 
he decided not to go to the doctor.  

The veteran reported that he noticed weakness in his right 
arm in 1971.  He stated that he normally worked out with 
light weights and noticed that the stamina in his right arm 
was not as good as his left arm.  He indicated that he did 
not bring it to the attention of a doctor as it appeared to 
be very minor and he saw no need to do so.  He reported that 
over the years he noticed some deterioration and decided to 
bring it to the attention of a doctor at Hillside Medical 
Center in Durham, North Carolina.  

In support of his claim, the veteran submitted a March 2001 
statement from J. F.  Mr. F. indicated that he had known the 
veteran since 1987.  He stated that they worked for the same 
employer.  He noted that he and the veteran had had many 
conversations over the years regarding their service careers 
and more serious matters such as their health.  He indicated 
that he had been aware of the veteran's arm weakness since 
1989 and stated that the veteran had handled the disability 
with dignity.  

In a January 2003 statement, J. R. indicated that he was 
stationed with the veteran at Da Nang Air Force Base.  He 
noted that the veteran was working on a F4 aircraft when the 
base came under attack.  He reported that the veteran tripped 
while trying to get away from the aircraft which was loaded 
with bombs.  J. R. stated that the fall caused numbness in 
the veteran's arms but he did not seek help.  He noted that 
he and the veteran were in the same squadron and that the 
veteran had been able to locate him and he was able to 
remember the events as stated above.  

In October 2004, the Board remanded this matter for further 
development.  The Board noted that medical evidence in 1994 
demonstrated a diagnosis of spondylosis at C4-5 through C6-7 
with posterior osteophytes at C5-6 and C6-7 with complaints 
of pain in the neck for 20 years.  The Board observed that 
reports from Dr. R. Kravis reflected treatment for 
complications of numbness and tingling sensation that 
radiated to the distal fingertips bilaterally, which was 
stated to be related to the veteran's cervical spine 
problems.

The Board further observed that while there were no clinical 
findings of these symptoms in service, the veteran related 
his injury to falling off the F4 phantom jet.  It further 
noted that the claimed event was supported by the January 
2003 statement from J. R.  The Board indicated that while the 
evidence showed an injury in service that the veteran claimed 
to be chronic or progressive since service, there was no 
etiological opinion to determine whether the injuries he 
sustained in service were related to his current cervical 
spine disorder or to intercurrent motor vehicle accidents, or 
some other etiology.  As such, the Board remanded this matter 
to obtain a medical opinion.  The Board requested that the 
examiner determine the nature of the veteran's numbness in 
his arms and whether this disorder was at least as likely as 
not related to his active duty service. 

In a May 2005 letter, the veteran's treating physician, L. 
Johnston, M.D., indicated that the veteran had been under her 
care.  She observed that the veteran was initially evaluated 
in May 2005 and found at that time to be complaining of 
bilateral upper extremity weakness, right greater than left, 
which he had had for several years.  She noted that the 
initial weakness began after a fall from an F4 jet fighter.  
She observed that the veteran subsequently underwent surgery 
for disc herniation in 1993 but did not have improvement in 
his arm weakness after the surgery.  She believed that his 
weakness might be due to the injury he suffered after jumping 
from the F4 jet fighter plane.  She stated that there was 
obviously no way to prove it but that it was a definite 
possibility.  

In conjunction with the October 2004 remand, the veteran 
underwent VA neurological and orthopedic examinations in 
March 2006.

At the time of the March 2006 neurological examination, the 
examiner noted that the veteran reporting jumping off the 
airplane wing and landing on the back of his neck and having 
numbness on his entire right side.  The veteran never sought 
medical attention for this.  He observed that the veteran 
reported having right arm weakness soon after discharge and 
that this had progressed for many years leading to a total 
loss of right arm abduction in the 1980's.  The examiner 
further noted that in 1994, the veteran underwent a C3-4 
discectomy with fusion.  His right hand numbness improved but 
his right arm weakness remained the same.  Following 
examination, diagnoses of cervical spondylosis with C3-4 
foraminal stenosis and nerve root compression resulting in 
paralysis of right shoulder abduction and right C5-6 
foraminal stenosis with nerve root compression were rendered.  
The neurological examiner indicated that an orthopedic spine 
examination/consult would be helpful in determining whether 
the service injury described above could have lead to the 
severe C3-4 disc problem.  

The March 2006 orthopedic examiner indicated that he had the 
veteran's claims folder for review.  Following examination, 
it was his opinion that the veteran carried a diagnosis of 
right upper extremity weakness with cervical spondylosis and 
neural foraminal stenosis with evidence of previous C3-4 
anterior discectomy and fusion.  He noted that upon review of 
the veteran's claims folder, discussion with the veteran, and 
review of documentation reports from J. F. and J. R., he 
could say on a speculation basis only that it was at least as 
likely as not that the veteran's fall in the late 1960's 
would have caused/irritated the cervical spine condition for 
which he underwent C3-4 anterior cervical discectomy and 
fusion and subsequent spondylolysis of adjacent levels.  He 
noted that he did not have objective demonstration of him 
seeing medical personnel but he observed that the veteran 
stated he wanted to tough it out after the injury all the way 
up to the time he had surgery in the 1990's.  He also 
observed that the statements of J. R. and J. F. were 
supportive of the claim.  The examiner stated that it was at 
least as likely as not that this was caused or irritated in 
the military.  

The Board observes that there is evidence both for and 
against the veteran's claim of service connection for 
bilateral arm weakness.  The veteran's service medical 
records are completely silent for any neck/arm injury in 
service.  There were also normal findings for the spine and 
upper extremities reported at the time of his December 1970 
service separation examination and no reports or findings of 
arm weakness in the years immediately following service.

However, the veteran has continuously reported having 
sustained neck and arm injuries when falling off the Phantom 
F4 jet fighter he was working on when the Air Base he was 
stationed at came under attack.  His assertions have been 
verified by J. R., who was stationed with the veteran at the 
time of the injury and witnessed the fall.  He also noted 
that the veteran complained of arm and neck pain following 
the incident.  The veteran has also submitted a letter from 
an individual that he worked with who noted that the veteran 
had had arm weakness since 1989.  Moreover, the March 2006 VA 
orthopedic examiner, following a thorough review of the 
claims folder and a comprehensive examination of the veteran, 
indicated that it was at least as likely as not that the 
veteran's bilateral arm weakness was related to his period of 
service.  While he stated this was based upon speculation as 
it was not noted in the military records, he did note the 
letters from J. R. and J. F. supported the veteran's claim.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In 
this case, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection for a 
bilateral arm weakness.  Therefore, service connection for a 
bilateral arm weakness is warranted.


ORDER

Service connection for bilateral arm weakness is granted.  




REMAND

In his May 2007 substantive appeal, the veteran  indicated 
that over the last several months his blood pressure had been 
more difficult to control.  He stated that he had been under 
the treatment of his private physician, W. Wu, M.D., for the 
past several months trying to control his blood pressure.  It 
does not appear that any attempts have been made to obtain 
these records.  

VA is obliged to afford a veteran contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability. VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Accordingly, this matter is remanded for the following:

1.  After obtaining proper authorization 
from the veteran, obtain copies of all 
records of the veteran's treatment for 
hypertension from Wilson Wu, M.D., 750 
TownPark Lane, Kennesaw, Georgia, from 
2005 to the present.

2.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected hypertension.  
All necessary tests and studies should be 
performed and all findings should be 
reported in detail. The claims folder 
should be made available to the VA 
examiner for review.

3.  After completion of the above, 
readjudicate the claim on appeal.  If the 
claim is not fully granted, issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


